
	

113 HR 2342 IH: Children’s Act for Responsible Employment of 2013
U.S. House of Representatives
2013-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2342
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2013
			Ms. Roybal-Allard
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Fair Labor Standards Act of 1938 to
		  strengthen the provisions relating to child labor.
	
	
		1.Short titleThis Act may be cited as the
			 Children’s Act for Responsible
			 Employment of 2013 or the CARE Act of 2013.
		2.Amended
			 DefinitionsSection 3(l) of
			 the Fair Labor Standards Act of 1938 (29 U.S.C. 203(l)) is amended to read as
			 follows:
			
				(l)Oppressive
				child labor means a condition of employment under which—
					(1)any employee who
				is 16 or 17 years of age is employed by an employer in any occupation found by
				the Secretary and by order declared to be particularly hazardous for the
				employment of children between such ages or detrimental to their health or
				well-being;
					(2)any employee who
				is 14 or 15 years of age is employed by an employer, unless the Secretary has
				determined that the employment is confined to periods which will not interfere
				with the schooling of the employee, and that the conditions of employment will
				not interfere with the health and well-being of the employee; or
					(3)any employee who is under 14 years of age
				is employed by an
				employer.
					.
		3.Revised age
			 requirement for child agricultural employment; repeal of waiver provision for
			 hand harvest laborers
			(a)Revised age
			 requirementSection 13(c) of
			 the Fair Labor Standards Act of 1938 (29 U.S.C. 213(c)) is amended by striking
			 paragraphs (1) and (2) and inserting the following:
				
					(1)The provisions of section 12 relating to
				child labor shall not apply to any employee under 18 years of age who is
				employed in agriculture by his or her parent, or by a person standing in the
				place of the parent, on a farm owned by the parent or person.
					(2)The provisions of section 12 relating to
				child labor shall not apply to any employee under 16 years of age who is
				employed by his or her parent, or by a person standing in the place of the
				parent, in employment other than agricultural employment, manufacturing,
				mining, or any other employment the Secretary finds to be particularly
				hazardous for the employment of a child 16 or 17 years of age or detrimental to
				their health or well
				being.
					.
			(b)Repeal of waiver
			 provisionSection 13(c) of such Act (29 U.S.C. 213(c)) is further
			 amended by striking paragraph (4) and redesignating paragraphs (5) through (7)
			 as paragraphs (4) through (6), respectively.
			4.Increased civil
			 penalties for child labor violationsParagraph (1) of section 16(e) of the Fair
			 Labor Standards Act of 1938 (29 U.S.C. 216(e)(1)) is amended—
			(1)by striking person each
			 place it appears and inserting employer;
			(2)in subparagraph (A)—
				(A)by striking
			 not to exceed and inserting of; and
				(B)by amending
			 clauses (i) and (ii) to read as follows:
					
						(i)not less than $500 and not more than
				$15,000 for each employee who was the subject of such a violation; or
						(ii)not less than $15,000 and not more than
				$50,000 with regard to each such violation that causes the serious injury,
				serious illness, or death of any employee under the age of 18 years, which
				penalty may be doubled where the violation is a repeated or willful
				violation.
						;
				and
				(3)in subparagraph
			 (B) by striking the term serious injury means and
			 inserting the terms serious injury and serious
			 illness mean.
			5.Special criminal
			 penalties for certain aggravated child labor violationsSection 16 of the Fair Labor Standards Act
			 of 1938 (29 U.S.C. 216) is amended—
			(1)in subsection (a), by striking Any
			 person and inserting Except as provided in subsection (f), any
			 person; and
			(2)by adding at the
			 end the following:
				
					(f)Any person who repeatedly or willfully
				violates any of the provisions of section 12, and such violations result in or
				cause the death or serious injury or serious illness of an employee under 18
				years of age at the time of such violation, shall be subject to imprisonment
				for not more than 5 years or a fine under title 18, United States Code, or
				both.
					.
			6.Pesticide-related
			 worker protection standardCongress finds and declares that the
			 employment of children under the age of 18 in the occupation of a pesticide
			 handler as defined in the worker protection standard for workers exposed to
			 pesticides in part 170 of title 40, Code of Federal Regulations, is
			 particularly hazardous to such children and detrimental to their health and
			 well-being. The Secretary of Labor shall revise part 570 of title 29, Code of
			 Federal Regulations, to prohibit the employment of a child under the age of 18
			 to perform any of the tasks or duties described in the definition of the term
			 handler in section 170.3 of title 40, Code of Federal
			 Regulations.
		7.Application of
			 fair labor standards amendments
			(a)RulemakingThe
			 Secretary of Labor may prescribe rules as necessary to implement the amendments
			 made by sections 2 through 5 and the revision required by section 6. Any such
			 rules issued shall take effect not later than 30 days after the date on which
			 the such rules are published in the Federal Register.
			(b)ViolationsThe
			 amendments made by sections 2, 3, 4, and 5 and the revision required by section
			 7 shall apply to violations of the Fair Labor Standards Act of 1938 (29 U.S.C.
			 201 et seq.) that occur after the date on which the rules issued under
			 subsection (a) take effect.
			(c)Rule of
			 constructionNothing in the
			 amendments made by section 3, 4, or 5 or in the revision required by section 7
			 shall be construed to preempt any State law that provides protections or
			 remedies for employees that are greater than the protections or remedies
			 provided under such amendments or such revision.
			
